                     Case 1:20-cv-09625-JPC Document 38 Filed 09/03/21 Page 1 of 1
                                                                                                      ATTORNEYS AT LAW
                                                                                                      90 PARK AVENUE
                                                                                                      NEW YORK, NY 10016-1314
                                                                                                      212.682.7474 TEL
                                                                                                      212.687.2329 FAX
                                                                                                      WWW.FOLEY.COM

                                                                                                      WRITER’S DIRECT LINE
                                                                                                      212.338.3400
                                                                                                      mjayne@foley.com




                                                                       September 3, 2021



        Via ECF
        The Honorable John P. Cronan
        United States District Court
        Southern District of New York
        500 Pearl Street, Room 1320
        New York, New York 10007
        Telephone: (212) 805-0218

                          Re:    Case No. 1:20-cv-09625-JPC; Exelon Generation Company, LL
                          C v. East Coast Power & Gas, LLC

        Dear Judge Cronan,

                We represent Plaintiff, Exelon Generation Company, LLC (“Plaintiff”), in the above-
        referenced action. We write to respectfully request a brief extension of our time to file a motion for
        default judgment until September 7, 2021. The current deadline to file this motion is September 3,
        2021, pursuant to your honor’s Order dated August 27, 2021 (ECF No. 35). Plaintiff seeks a brief
        extension in order to fully prepare Plaintiff’s motion and the supporting documents to be filed
        therewith.
Plaintiff's request is granted. Plaintiff shall have until September 7, 2021 to
move for default judgment. Plaintiff shall serve this Order on Defendant
within two business days of filing the motion for default judgment.
                                                                                             Respectfully submitted,
SO ORDERED.
                                                                                             FOLEY AND LARDNER LLP
Date:    September 3, 2021
         New York, New York                    _____________________                              /s/Marcella M. Jayne
                                               JOHN P. CRONAN                                     Marcella M. Jayne, Esq.
                                               United States District Judge


        cc:        East Coast Power & Gas, LLC
                   Attn: Michael Kowal, Esq.
                   Corporate Counsel
                   (via e-mail & First Class Mail)



         AUSTIN                 DETROIT                  MEXICO CITY             SACRAMENTO                 TAMPA
         BOSTON                 HOUSTON                  MIAMI                   SAN DIEGO                  WASHINGTON, D.C.
         CHICAGO                JACKSONVILLE             MILWAUKEE               SAN FRANCISCO              BRUSSELS
         DALLAS                 LOS ANGELES              NEW YORK                SILICON VALLEY             TOKYO
         DENVER                 MADISON                  ORLANDO                 TALLAHASSEE
